Citation Nr: 1513959	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-05 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, to include as secondary to service-connected disability.

2.  Entitlement to a total disability rating by reason of individual unemployability
(TDIU) prior to November 19, 2013. 


REPRESENTATION

Appellant represented by:	John Blair, Attorney-at-Law


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to August 1968.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In a January 2014 rating decision, the RO granted the claim for TDIU, effective November 19, 2013, representing a partial grant of this matter on appeal.  The Board has recharacterized the matter as noted on the title page.

A review of the Veteran's electronic claims file revealed additional VA treatment records dated through December 2013, which have been reviewed by the RO and the Board with respect to the current appeal.

The issue of entitlement to service connection for chronic fatigue syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to November 19, 2013, the Veteran met the schedular requirement for TDIU, and the combined effects of his service-connected disabilities rendered him unemployable.  


CONCLUSION OF LAW

The criteria for a TDIU prior to November 19, 2013 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. § 4.16(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to the claim for TDIU, to the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of the VCAA is not required at this time.

II.  Analysis

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Geib v. Shinseki, 733 F.3d 1350 (2013), the Federal Circuit held that VA's duty to assist did not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Id. at 1354.  

In this case, the Veteran is service connected for major depressive disorder and anxiety disorder (as secondary to service-connected chronic idiopathic glomerulonephritis), rated as 30 percent disabling from July 13, 2009, and as 50 percent disabling from May 17, 2010; diabetes mellitus (as secondary to service-connected chronic idiopathic glomerulonephritis), rated as 20 percent disabling from October 29, 2010 and as 40 percent disabling from October 25, 2012; chronic idiopathic glomerulonephritis, rated as 60 percent disabling from July 14, 2009, and as 30 percent disabling from November 19, 2013, peripheral neuropathy of the left lower extremity, rated as 20 percent disabling since November 19, 2013; peripheral neuropathy of the right lower extremity, rated as 20 percent disabling since November 19, 2013; and erectile dysfunction, rated as noncompensable.   His combined evaluation is 70 percent from July 14, 2009, 80 percent from May 17, 2010, and 90 percent from October 25, 2012.  Hence, the Veteran meets the criteria for schedular TDIU rating per 38 C.F.R. § 4.16(a) as of July 14, 2009.

On a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, dated in July 2009, the Veteran reported that he last worked in 1993 as a miner.  He reported that he completed high school and had no additional education or training.  

A Social Security disability determination reflects that the Veteran was found disabled in 1996 due to severe impairments including coronary artery disease with shortness of breath, hypertension, chronic glomerulonephritis and hematuria, degenerative joint disease of the knees and spine, and posttraumatic stress disorder.
It was noted that his past job as a mining supervisor and foreman required him to lift over 50 pounds and occasionally lift over 100 pounds, as well as constant bending, crawling and reaching.  It also required use of machinery and equipment, application of technical knowledge and skill, preparation of reports, and supervision of 10 to 100 people.  

In a written statement received in March 2008, Dr. A.-a nephrologist with the Renal Consultant Group-noted that the Veteran had been treated for over 20 years with a diagnosis of glomerulonephritis.  The physician's opinion was that the Veteran was totally disabled and unemployable in his profession.  Dr. A. also noted that the Veteran suffered from hypertension, edema, severe headaches, low back pain, fatigue, and generalized poor health.

On VA examination in June 2009, the examiner noted that while the Veteran was not employed, his diffuse proliferative glomerulonephritis was productive of kidney problems, prevented recreation and sports, and severely impacted other activities of daily living including chores, shopping, and exercise.

In a July 2009 statement, Dr. M. wrote that the Veteran's BUN and creatinine levels remained elevated and he had chronic proteinuria.   He had also developed stress incontinence.  He also had long term hypertension, chronic weakness, generalized poor health and decreased appetite.  Dr. M. noted that the Veteran continued to have significant albuminuria despite aggressive medical therapy, and that these findings created many long term health issues.

On VA psychiatric examination in August 2009, the Veteran reported that he stopped working in 1993 and obtained disability in 1996.  He noted that his significant medical issues resulted in his retirement, stated that his glomerulonephritis "itself had so many side effects that it all started going downhill in 1985" and "it was an effort" to keep up employment.  He reported significant joint pain and fatigue.  He reported no significant occupational impairment due to mental health.  The examiner diagnosed depressive disorder not otherwise specified.  The examiner noted that the Veteran experienced persistent depression, which had worsened as his physical limitations had increased.  Chronic pain exacerbated his symptoms.  The examiner found that the disability was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks  

A private psychological assessment dated in May 2010 reflects that the Veteran was diagnosed with severe major depressive disorder, panic disorder with agoraphobia, and generalized anxiety disorder.  The examiner noted that the Veteran reported and/or exhibited depressed mood, loss of interest in activities, less energy, disturbed sleeping patterns, past suicidal ideation, concentration problems and memory deficiencies.  In addition, he reported that he experienced discrete periods of anxiety.  

The physician opined that the Veteran's emotionality was such at the time that he might not be able to adequately perform in a vocational environment.  Psychotropic medication and outpatient therapy were advised to help improve his daily function and allow him to satisfactorily complete necessary job duties.

On VA psychiatric examination in May 2011, the Veteran endorsed worsening depression and feelings of uselessness.  He described sadness and inability to manage and cope with the stress of his medical conditions, especially his kidney disease.  He reportedly spent an inordinate amount of time sleeping and endorsed hypersomia, low energy and fatigue, low self-esteem, poor concentration and feelings of uselessness and intermittent helplessness.  The Veteran also endorsed symptoms of anxiety including panic attacks, excessive worry, irritability, and muscle tension.  

The examiner diagnosed major depression and comorbid anxiety disorder.  He noted that the Veteran was more reclusive.  He also determined that the Veteran's psychiatric disorder was productive of reduced reliability and productivity.  He was able to maintain his grooming but not hobbies, recreational activities or chores.  

On VA examination in April 2013, the examiner noted that the Veteran's diabetes impacted his ability to work, in that with hard physical exertion or exertion in heat his blood glucose dropped.  

On VA examination in November 2013, the examiner determined that, while the Veteran's glomerulonephritis had no impact on employability, his diabetes and specifically diabetic peripheral neuropathy of both lower extremities did.  The examiner noted that, due to the severity of the neuropathy, he often stumbled as a result of an inability to sense the position of his feet.  Sedentary employment was also precluded since he was unable to sit for more than 15 minutes before he had to get up and move about due to worsening numbness of both feet.  The examiner noted that the Veteran's had noticed lower extremity symptoms for the past year.  The examiner found that that the Veteran's diabetic peripheral neuropathy was productive of severe intermittent pain and moderate paresthesias and numbness.    He described the disability as bilateral moderate incomplete paralysis of the lower extremities.  

In various written statements, the Veteran reported that he was unable to work because of the impact of his service-connected glomerulonephritis, and symptoms and disabilities associated with this condition, including hypertension, fatigue, weakness, depression, and diabetes mellitus and related complications.

After a review of the evidence, the Board finds that prior to November 19, 2013, the combined effects of the Veteran's service-connected disabilities have caused significant occupational impairment, thus rendering him unemployable.  In arriving at this determination, the Board has specifically considered the Veteran's employment and educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b). 

The medical evidence of record suggests that the Veteran was limited in his ability to perform physical activity and that due to his service-connected psychiatric disability he had occasional inability to perform work-related tasks with reduced reliability and productivity.  These impairments are incompatible with his previous work history of working as coal mine foreman, which required supervision of other employees, use of equipment and also heavy physical labor.  The Board observes that the Veteran has no other indicated education or training and the record reflects that his service-connected disabilities would also interfere with sedentary employment.  

In reaching this conclusion, the Board acknowledges that the evidence is inconsistent as to the level of impairment stemming from the Veteran's service-connected glomerulonephritis, given that VA examiners have noted largely normal renal function not productive of occupational impairment.  However, private treatment records during this period do reflect some abnormal laboratory findings consistent with decreased kidney function and the treating private physicians have noted that the disability and its side effects caused significant long term health issues and rendered him unemployable.   Weighing this evidence in a light most favorable to the Veteran, it suggests that the disability is productive of some-if not significant-occupational impairment and that when combined with the effects of other service-connected disabilities, rendered the Veteran unemployable prior to November 19, 2013.  

As a result of these work limitations caused by service-connected disabilities, as reflected in the overall 70-90 percent combined disability rating during this period, the Board resolves reasonable doubt in favor of the Veteran by finding that his service-connected disabilities rendered him unable to secure or follow substantially gainful employment.  Accordingly, the Board concludes TDIU prior to November 19, 2013 is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 49, 53 (1990).   


ORDER

Entitlement to a total disability rating by reason of individual unemployability
(TDIU) prior to November 19, 2013 is granted.


REMAND

Upon review of the claims file, the Board believes that additional development on the claim for service connection for chronic fatigue syndrome, to include as secondary to service-connected disability, is warranted.

The Veteran contends that his chronic fatigue syndrome is caused or aggravated by his service-connected chronic idiopathic glomerulonephritis.

Treatment reports from Dr. L. of the Charleston Renal Group dated from 1999 to 2003 noted that in addition to chronic renal insufficiency secondary to proliferative glomerulonephritis, the Veteran was also treated for chronic fatigue syndrome.

In a May 2010 statement, private physician Dr. A. noted that the Veteran had been under his care for fatigue due to having glomerulonephritis.  He noted that fatigue was a common symptom resulting from glomerulonephritis.  In a December 2010 statement, Dr. A. wrote that chronic fatigue is a symptom reported in 100 percent of patients with proteinuria.  

On VA examination in June 2009, the examiner opined that the cause of the Veteran's marked fatigue and lethargy was not obvious, but it was clearly not due to either anemia (normal hemoglobin for the past 7 years) or to renal insufficiency.  He determined that the Veteran's microscopic hematuria and minimal proteinuria were not responsible for his fatigue.

On VA examination in August 2009, the June 2009 examiner commented that there was a clear dissociation between the Veteran's marked fatigue and his renal disease, given that his renal function had remained normal for the past 7 years as had his hemoglobin.  He found that there was no obvious reason for such marked fatigue based upon microscopic hematuria and minimal proteinuria, these being the only abnormal manifestations of his diagnosis of glomerulonephritis.  He suspected that the Veteran's depression and other medical problems, including degenerative arthritis and obesity, were the main contributors to his activity-limiting fatigue.  

Given the foregoing, it is unclear as to whether a diagnosis of chronic fatigue syndrome is appropriate, or whether the Veteran's complaints of lethargy and fatigue are merely symptoms of his glomerulonephritis and/or depression and not a separate disability.  Moreover, the VA examiner appears to have based his opinion on the fact that renal function has been normal for 7 years; however, as pointed out in the RO's January 2014 rating decision, July 2009 and December 2010 private treatment records show abnormal BUN and creatinine levels, evidencing decrease in kidney function.  

Accordingly, the Board must remand the matter of service connection for chronic fatigue syndrome for examination to determine whether such a diagnosis is warranted and if so, opinion addressing the relationship between the disability and the Veteran's service-connected disabilities, to specifically include chronic idiopathic glomerulonephritis and major depressive disorder.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for chronic fatigue syndrome.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  After the appellant responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should arrange for the Veteran to undergo examination by a qualified examiner.  The entire claims file and electronic claims file must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should specifically rule in or rule out a diagnosis of chronic fatigue syndrome, and indicate whether the Veteran's complaints of fatigue and weakness are generally symptoms of his glomerulonephritis and/or depression and not a separate disability.

If a diagnosis of chronic fatigue syndrome is assigned, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it is caused by, or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected disabilities, to specifically include chronic idiopathic glomerulonephritis and depression.  

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible. 

The examiner should specifically consider and address previous private treatment records noting laboratory findings consistent with decreased kidney function and documenting diagnosis of chronic fatigue syndrome, as well as the reports of Dr. A. noting that fatigue is associated with glomerulonephritis and the 2009 VA examiner's report that fatigue may be related to major depressive disorder.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached. 

3.  The AOJ should undertake any additional development deemed warranted.

4. Then, the AOJ should readjudicate the Veteran's claim. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


